Citation Nr: 1716327	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability  

2.  Entitlement to service connection for a respiratory disorder. 

3.  Entitlement to service connection for left lower extremity shell fragment wound residuals.  


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, Veteran's Son


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from to December 1943 to May 1946.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an August 2012 Rating Decision (RD) by the Department of Veterans Affairs (VA) of the Cleveland, Ohio Regional Office (RO).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

At the March 2017 hearing, the Veteran and the Veteran's son testified that there were potentially outstanding VA treatment records relevant to his back injury and lung disease from the Columbus VAMC in Ohio and the Cleveland VAMC in Ohio.  The dates of treatment provided at this hearing for the back injury range from the 1950s and between 2003 and 2006.  The dates of treatment for the lung disease, (also stated as respiratory problems), range from 1955 to 1959 and 2003 to 2006.  These records may show evidence of a current back and or lung disability.  As such evidence is pertinent; the claims file should be updated to include the potentially outstanding, relevant treatment records.  38 U.S.C.A. § 5103A (c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also, it is unclear as to whether the Veteran's service treatment records exist.  The evidence indicates that apart from the service separation examination report, the Veteran's records were destroyed in a fire, but the Statement of the Case (SOC) refers to service treatment records as being reviewed.  A more definitive conclusion as the existence of service treatment records should be made.  Since the Veteran's service personnel records also may be useful in this regard, an attempt to obtain them also should be made.   

Lastly, the RO refers to the following medical records as evidence: Columbus VA outpatient May 12, 2011 to August 16, 2012 and VAMC Columbus October 11, 2012 to April 19, 2016.  After a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, these records could not be located.  

Under the circumstances described above, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file the following records as described previously by the AOJ:  Columbus VA outpatient records dated May 12, 2011 to August 16, 2012 and VAMC Columbus records dated October 11, 2012 to April 19, 2016.  

2.  As referenced at the Board hearing, attempt to obtain and associate with the Veteran's claims file VA treatment records from the Columbus VAMC and Cleveland VAMC, related to the Veteran's claimed back injury and or lung disease for the following years: 1950 to 1959 and 2003 to 2006.  

3.  Ask the Veteran to identify any additional relevant records of private treatment he would like considered in connection with his appeal.  Any identified, non-duplicative records should be sought.  

4.  Attempt to obtain and associate with the Veteran's claims file the Veteran's service personnel records; the service treatment records referenced in the Statement of the Case as having been reviewed should be more precisely identified; and efforts should be made to obtain any other available service treatment records from all appropriate repositories.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

5.  After completion of the above and any further development deemed necessary by the AOJ, the issues on appeal should be re-adjudicated.  If any benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





